299 F.2d 113
112 U.S.App.D.C. 29
Georgia D. JOHNSON, Administratrix of the Estate of Henry W.Spaulding, Deceased, Appellant,v.Roy SPAULDING, Appellee.
No. 16350.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 15, 1961.Decided Jan. 11, 1962.

Mr. Henry Lincoln Johnson, Jr., Washington, D.C., for appellant.
Mr. Joseph P. McCormick, Washington, D.C., for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and BAZELON, Circuit Judges.
EDGERTON, Circuit Judge.


1
Appellant was the committee of the late Henry W. Spaulding, an incompetent, and is now administratrix of his estate.  Apparently she is also one of his next of kin.  During his lifetime appellant was authorized by the District Court of, and did, turn over some $4,000 of Henry's property to appellee, Henry's brother Roy.  After Henry's death, Roy's counsel with Roy's consent agreed with appellant that the $4,000 should be treated as an advancement and deducted from the amount Roy would otherwise receive from Henry's estate.  Appellant, in return, agreed to distribute the estate immediately and pay half Roy's counsel fee.


2
Roy afterwards sought to repudiate the agreement, but his suggestion that his consent to it resulted from a mistake is disproved by a letter he wrote on February 2, 1960.  His counsel in Georgia, where he lived, assured his Washington counsel that there was 'no error, that Mr. Spaulding understood what was happening.'  Washington counsel so informed appellant's counsel and the District Court.  The probate court, with no supporting finding of fact, refused to approve appellant's final account and directed her to file a restated account 'eliminating the so called advancement and indicating an equal distribution between the brother and sister of the decedent of the assets of the estate.'  We think the court erred.  No reason appears who effect should not be given to the agreement of the parties.  Hilton v. Rackey, 37 App.D.C. 83.


3
Reversed.